HINES REAL ESTATE INVESTMENT TRUST, INC. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS Hines Real Estate Investment Trust, Inc. (“Hines REIT” and, together with Hines REIT Properties, L.P. (the “Operating Partnership”), the “Company”) made the following acquisitions since January1, 2007: Property Name Date of Acquisition Purchase Price Laguna Buildings January 3, 2007 $118.0 million Atrium on Bay February 26, 2007 $215.6 million Seattle Design Center June 22, 2007 $56.8 million 5thand Bell June 28, 2007 $72.2 million Distribution Park Rio July 2, 2007 $53.7 million 3 Huntington Quadrangle July 19, 2007 $87.0 million One Wilshire August 1, 2007 $287.0 million Minneapolis Office/Flex Portfolio September 28, 2007 $87.0 million JPMorgan Chase Tower November 16, 2007 $289.6 million 2555 Grand February 29, 2008 $155.8 million Raytheon/DirecTV Building March 13, 2008 $120.0 million Williams Tower May 1, 2008 $271.5 million 4050/4055 Corporate Drive May 22, 2008 $42.8 million Additionally, the Company made equity investments in Hines USCore Office Fund LP (the “Core Fund”) totaling $58.0million during the year ended December31, 2007 and owned a 28.7% and 32.0%non-managing general partner interest in the Core Fund as of June 30, 2008 and December 31, 2007, respectively. On July2, 2007, the Company acquired a 50% interest in Distribution Park Rio, an industrial property located in Rio de Janeiro, Brazil, through a joint venture with another affiliate of Hines. The Company accounts for its investment inDistribution Park Rio using the equity method of accounting. The unaudited pro forma consolidated balance sheet is not presented as all acquisitions occurred prior to June 30, 2008 and no adjustments were made to the balance sheet. The unaudited pro forma consolidated statements of operations assume the $58.0millioninvestment in the Core Fund, the investment inDistribution Park Rio, and all of the Company’s acquisitions listed above occurred on January1, 2007. In management’s opinion, all adjustments necessary to reflect the effects of these transactions have been made. The unaudited pro forma consolidated statements of operations are not necessarily indicative of what actual results of operations would have been had the Company made these acquisitions on the first day of each period presented, nor does it purport to represent the results of operations for future periods. 1 HINES REAL ESTATE INVESTMENT TRUST, INC. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2008 Six Months Ended June 30, 2008 Adjustment for Acquisitions Pro Forma Revenues: Rental revenue $ 143,078 $ 16,011 (a) $ 159,089 Other revenue 12,276 743 (a) 13,019 Total revenues 155,354 16,754 172,108 Expenses: Property operating expenses 40,124 3,940 (a) 44,064 Real property taxes 21,622 2,611 (a) 24,233 Property management fees 3,371 354 (a) 3,725 Depreciation and amortization 57,597 8,629 (a) 66,226 Asset management and acquisition fees 17,694 — 17,694 Organizational and offering expenses 3,614 — 3,614 General and administrative expenses 3,093 — 3,093 Total expenses 147,115 15,534 162,649 Income (loss) before other income (expenses), income tax expense and income allocated to minority interests 8,239 1,220 9,459 Other income (expenses): Equity in losses of unconsolidated entities (4,116 ) (230 )(b) (4,346 ) Loss on derivative instruments (665 ) — (665 ) Loss on foreign currency transactions (2 ) — (2 ) Interest expense (38,952 ) (5,707 )(c) (44,659 ) Interest income 1,610 17 1,627 Loss before income tax expense and income allocated to minority interests (33,886 ) (4,700 ) (38,586 ) Income tax expense (464 ) (82 ) (546 ) Income allocated to minority interests (1,375 ) — (1,375 ) Net loss $ (35,725 ) $ (4,782 ) $ (40,507 ) Basic and diluted loss per common share: Loss per common share $ (0.21 ) $ (0.03 ) $ (0.24 ) Weighted average number common shares outstanding 171,840 — 171,840 See notes to unaudited pro forma consolidated statement of operations and notes to unaudited pro forma consolidated financial statements. 2 Notes to Unaudited Pro Forma Consolidated Statement of Operations for the Six Months Ended June 30, 2008 (a) To record the pro forma effect of the Company’s acquisitions of 2555 Grand, the Raytheon/DirecTV Buildings, Williams Tower and 4050/4055 Corporate Drive, assuming that the acquisitions had occurred on January1, 2007. (b) To record the pro forma effect on the Company’s equity in losses of the Core Fund assuming the Core Fund’s acquisition of One North Wacker had occurred on January1, 2007. (c) To record the pro forma effect of the Company’s interest expense assuming that the Company had permanent financing in place as of January1, 2007 related to its acquisitions of 2555 Grand, the Raytheon/DirecTV Buildings, Williams Tower and 4050/4055 Corporate Drive. The financing for each acquisition is described as follows: • $86.0million mortgage with the New York State Teachers' Retirement System ("NYSTRS")at a rate of 5.375%, for the acquisition of 2555 Grand • $54.2million mortgage with IXIS Real Estate Capital Inc. at a rate of 5.675%, in connection with the acquisition of the Raytheon/DirecTV Buildings; and • $165.0million mortgage with NYSTRS at a rate of 5.5%, in connection with the acquisition of the Williams Tower. 3 HINES REAL ESTATE INVESTMENT TRUST, INC. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the Year Ended December31, 2007 Year Ended December31, 2007 Adjustment for Acquisitions Pro Forma Revenues: Rental revenue $ 166,610 $ 141,709 (a) $ 308,319 Other revenue 12,966 12,754 (a) 25,720 Total revenues 179,576 154,463 334,039 Expenses: Property operating expenses 48,221 40,596 (a) 88,817 Real property taxes 25,834 20,487 (a) 46,321 Property management fees 4,374 3,300 (a) 7,674 Depreciation and amortization 68,151 69,534 (a) 137,685 Asset management and acquisition fees 29,939 6,036 (b) 35,975 Organizational and offering expenses 7,583 — 7,583 General and administrative expenses 4,570 — 4,570 Total expenses 188,672 139,953 328,625 Loss before other income (expenses), income tax expense and income allocated to minority interests (9,096 ) 14,510 5,414 Other income (expenses): Equity in losses of unconsolidated entities (8,288 ) (5,366 )(c) (13,654 ) Loss on derivative instruments (25,542 ) — (25,542 ) Gain on foreign currency transactions 134 — 134 Interest expense (47,835 ) (43,936 )(d) (91,771 ) Interest income 5,321 343 5,664 Loss before income tax expense and income allocated to minority interests (85,306 ) (34,449 ) (119,755 ) Income tax expense (1,068 ) (731 )(e) (1,799 ) Income allocated to minority interests (1,266 ) — (1,266 ) Net loss $ (87,640 ) $ (35,180 ) $ (122,820 ) Basic and diluted loss per common share: Loss per common share $ (0.70 ) $ (1.15 ) $ (0.79 ) Weighted average number common shares outstanding 125,776 30,464 (f) 156,240 See notes to unaudited pro forma consolidated statement of operations and notes to unaudited pro forma consolidated financial statements. 4 Notes to Unaudited Pro Forma Consolidated Statement of Operations for the Year Ended December31, 2007 (a) To record the pro forma effect of the Company’s acquisitions of theAtrium on Bay, Seattle Design Center, 5th and Bell, 3 Huntington Quadrangle, One Wilshire, the Minneapolis Office/Flex Portfolio, JPMorgan Chase Tower, 2555 Grand, the Raytheon/DirecTV Buildings, Williams Tower, and 4050/4055 Corporate Drive assuming that these acquisitions had occurred on January1, 2007. (b) To record the pro forma effect of the acquisition fees (50% of which is payable in cash and 50% of which is reflected in the participation interest) related to the Company’s acquisitions of 2555 Grand, the Raytheon/DirecTV Buildings, Williams Tower and 4050/4055 Corporate Drive. (c) To record the pro forma effect on the Company’s equity in income/losses of its equity method investees assuming that the following transactions occurred on January 1, 2007: §the Company’s additional investment in the Core Fund; §the Core Fund’s acquisitions of the Sacramento Properties, Charlotte Plaza, the Carillon Building, Renaissance Square and One North Wacker; and §the Company’s acquisition ofDistribution Park Rio. (d) To record the pro forma effect of the Company’s interest expense assuming that the Company had permanent financing in place as of January1, 2007 related to its acquisitions of the Laguna Buildings, Atrium on Bay, Seattle Design Center, 5th and Bell, 3 Huntington Quadrangle, One Wilshire, the Minneapolis Office/Flex Portfolio, JPMorgan Chase Tower, 2555 Grand, the Raytheon/DirecTV Buildings, Williams Tower and 4050/4055 Corporate Drive. The financing related to each acquisition is as follows: • $190.0million CAD ($163.9million USD as of February26, 2007)mortgage upon the acquisition of Atrium on Bay at a rate of 5.33%; • $119.0million mortgage at 5.355% under its pooled mortgage facility with HSH Nordbank for the purchase of the Daytona Buildings and the Laguna Buildings; • $70.0million mortgage at 6.03% under its pooled mortgage facility with HSH Nordbank for the purchase of Seattle Design Center and 5thand Bell; • $48.0million mortgage at 5.98% under its pooled mortgage facility with HSH Nordbank for the purchase of 3 Huntington Quadrangle; • $159.5million mortgage with Prudential at 5.98% for the purchase of One Wilshire; • $205.0million mortgage with Metropolitan Life Insurance Company at a rate of 5.7%, for the acquisition of the JPMorgan Chase Tower and the Minneapolis Office/Flex Portfolio; • Assumed a $54.2million mortgage with IXIS Real Estate Capital Inc. at a rate of 5.675%, in connection with the acquisition of the Raytheon/DirecTV Buildings; • $86.0 million mortgage at 5.375% with NYSTRS for the the purchase of 2555 Grand; and • $165.0 million mortgage at 5.5% with NYSTRS for the purchase of Williams Tower. (e) To record the pro forma effect of income taxes resulting from foreign income taxes incurred by Atrium on Bay, an international property acquired by the Company in February 2007 as well as state taxes incurred by several properties in the U.S. This adjustment assumes these acquisitions had occurred on January1, 2007. (f) To record the pro forma effect of the proceeds required from the issuance of shares of the Company’s common stock to complete the acquisitions described in (a)above, less amounts received from the financing activities described in (c)above. 5 HINES REAL ESTATE INVESTMENT TRUST, INC. NOTESTO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2008 and the Year Ended December31, 2007 (1)Investment Properties Acquired After January 1, 2007 On January3, 2007, the Company acquired six office buildings located on N.E. 31stWay in Redmond, Washington (the “Laguna Buildings”). Four of the buildings were constructed in the 1960’s, while the remaining two buildings were constructed in 1998 and 1999. In aggregate, the buildings contain 464,701square feet of rentable area. On February26, 2007, the Company acquired Atrium on Bay, a mixed-use office and retail complex located in the Downtown North submarket of the central business district of Toronto, Canada. Atrium on Bay is comprised of three office towers, a two-story retail mall, and a two-story parking garage. The buildings consist of 1,079,870square feet of rentable area. The contract purchase price of Atrium on Bay was approximately $250.0million CAD (approximately $215.6million USD as of February26, 2007), exclusive of transaction costs, financing fees and working capital reserves. In connection with the acquisition, mortgage financing was secured in the amount of $190.0million CAD ($163.9million USD as of February26, 2007). The financial statements of Atrium on Bay were translated from Canadian Dollars, the property’s functional currency, into United States Dollars for reporting purposes. On June22, 2007, the Company acquired Seattle Design Center, a mixed-use office and retail complex that contains 390,684square feet of rentable area, located in Seattle, Washington. The complex consists of two buildings, one constructed in 1973 and the other in 1983. On June28, 2007, the Company acquired 5thand Bell, a six-story office building that contains 197,135square feet of rentable area, located in Seattle, Washington. The building was constructed in On July2, 2007, the Company acquired a 50% interest in Distribution Park Rio, an industrial property located in Rio de Janeiro, Brazil for $103.7million BRL ($53.7million USD as of July2, 2007)through a joint venture with an affiliate of Hines. The property consists of four industrial buildings that contain 693,115square feet of rentable area. The buildings were constructed in various years from 2001 to 2007. The Company funded this equity method investment on June28, 2007. On July19, 2007, the Company acquired 3 Huntington Quadrangle, an office complex that contains 407,731square feet of rentable area, located on Long Island in New York. The complex consists of two four-story buildings constructed in 1971. On August1, 2007, the Company acquired One Wilshire, a thirty-story office building that contains 664,248square feet of rentable area, located in Los Angeles, California. The building was constructed in 1966 and renovated in On September28, 2007, the Company acquired the Minneapolis Office/Flex
